SCHEINDLIN,** District Judge.
SUMMARY ORDER
The issues on appeal are whether this Court should affirm the district court’s grant of summary judgment and dismissal of Gregory Blue’s pro se complaint against Cablevision, in which he alleged: (1) race and gender employment discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; (2) age discrimination in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; and (3) state law claims for wrongful discharge and breach of contract.
This Court reviews the district court’s grant of summary judgment de novo, construing the evidence in the light most favorable to the non-moving party. See Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999).
For the reasons stated by the district court, we affirm the district court’s grant of summary judgment and deny Mr. Blue’s pending motion to dismiss the judgment and to set a trial date.
The judgment of the district court is AFFIRMED.

 The Honorable Shira A. Scheindlin, of the United States District Court for the Southern District of New York, sitting by designation.